UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee eee mK

UNITED STATES OF AMERICA : ORDER
Sn ie : 18 Cr. 339 (PAC)

RASHAUN MCKAY,

Defendant,

WHEREAS, with the defendant’s consent, his guilty plea
allocution was made before a United States Magistrate Judge on
August 26, 2019;

WHEREAS, a transcript of the allocution was made and
thereafter was transmitted to the District Court; and

WHEREAS, upon review of that transcript, this Court
has determined that the defendant entered the guilty plea

knowingly and voluntarily and that there was a factual basis for

 

the guilty plea;

 

 
IT IS HEREBY ORDERED that the defendant's guilty plea

1s accepted.

Dated: New York, New York
Dated: Octeber——, 2019
fo ye be pede

SO ORDERED:
‘theif flys.
HONORABLE PAULA, CROTTY

UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK
